


110 HR 7224 IH: To amend title 18, United States Code, to create an

U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7224
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2008
			Mr. Cannon introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 18, United States Code, to create an
		  offense for misuse in communications of a registered mark.
	
	
		1.Criminal misue of registered
			 mark
			(a)In
			 generalChapter 113 of title
			 18, United States Code, is amended by inserting after section 2320 the
			 following new section:
				
					2320A.Criminal
				misuse of registered mark
						(a)Offense
							(1)In
				generalWhoever, in
				communications that may be regulated by Congress, uses a trademark, service
				mark, collective mark, or certification mark registered on the principal
				register in the United States Patent and Trademark Office, with the intent to
				deceive the public to believe that such use is authorized by the owner of the
				mark shall—
								(A)if an individual,
				be fined not more than $2,000,000 or imprisoned not more than 10 years, or
				both; and
								(B)if a person other
				than an individual, be fined not more than $5,000,000.
								(2)Subsequent
				offensesIn the case of an offense by a person under paragraph
				(1) that occurs after that person is convicted of another offense under
				paragraph (1), the person convicted shall—
								(A)if an individual,
				be fined not more than $5,000,000 or imprisoned not more than 20 years, or
				both; and
								(B)if other than an
				individual, be fined not more than $15,000,000.
								(b)Defenses and
				limitations on remediesAll defenses, affirmative defenses, and
				limitations on remedies that would apply in an action under the Lanham Act
				shall apply in a prosecution under this section. In a prosecution under this
				section, the defendant shall have the burden of proof, by a preponderance of
				the evidence, of any such affirmative defense.
						(c)Pre-sentence
				reportDuring preparation of the pre-sentence report pursuant to
				Rule 32(c) of the Federal Rules of Criminal Procedure, victims of the offense
				under subsection (a) shall be permitted to submit, and the probation officer
				shall receive, a victim impact statement that identifies the victim of the
				offense and the extent and scope of the injury and loss suffered by the victim,
				including the estimated economic impact of the offense on that victim.
						(d)DefinitionFor
				purposes of this section, the term Lanham Act means the Act
				entitled An Act to provide for the registration and protection of
				trademarks used in commerce, to carry out the provisions of certain
				international conventions, and for other purposes, approved July 5,
				1946.
						.
			(b)Conforming
			 amendmentThe table of sections and the begining of chapter 113
			 of title 18, United States Code, is amended by inserting adter the item
			 relating to section 2320 the following new item
				
					
						2320A. Criminal misuse of registered mark.
				
					
					.
			
